Citation Nr: 0627011	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected fracture of the second, third 
and fourth metatarsals with metatarsalgia of the right foot.

2.  Entitlement to a compensable disability rating for 
service-connected lower lip residual scar from excision of 
skin cancer.

3.  Entitlement to service connection for degenerative 
arthritis for the first metatarsals of both feet, including 
as secondary to service-connected right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June and 
December 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

The claim of entitlement to service connection for 
degenerative arthritis for the first metatarsals of both 
feet, including as secondary to service-connected right foot 
disability, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected fractures of the second, 
third and fourth metatarsals with metatarsalgia of the right 
foot is not productive of actual loss of use of the right 
foot, and the evidence does not show that the disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.

2.  The veteran's service-connected lower lip residual scar 
from excision of skin cancer is not productive of at least 
one characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the fractures of the second, third and fourth 
metatarsals with metatarsalgia of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 5284 (2005).

2.  The criteria for a compensable disability rating for 
lower lip residual scar from excision of skin cancer are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 
and 4.118, Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, initial notice was provided to the 
veteran on his claims in May 2004 and August 2004, prior to 
the initial AOJ decisions, but these notices did not provide 
the veteran with notice of all the Pelegrini II elements.  
Subsequent notice was provided to the veteran in January and 
February 2005 that cured the defects in the earlier notices.  
The veteran's claims were then readjudicated in an April 2005 
Statement of the Case and Supplemental Statement of the Case.  

Although fully compliant notice was provided after the 
initial adjudication, the Board finds that the veteran has 
not been prejudiced thereby.  The content of these notices 
fully comply with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, and 
his claims were subsequently readjudicated after providing 
the veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  

The Board notes that the veteran has not been provided notice 
that an effective date for the award of benefits will be 
assigned if an increase in a disability rating is awarded, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, given the denial hereafter of the veteran's claims, 
any questions as to an effective date are moot.  Thus the 
Board finds that the veteran has not been prejudiced by VA's 
failure to provide notice on this element of his claims.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the initial notice 
requirements met, and the actions taken by VA to have cured 
any error in the notice provided to the veteran.  Further, 
the Board finds that the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran, 
including VA and private treatment records.  The Board notes 
that the veteran submitted additional evidence in January 
2005 without a waiver of AOJ consideration.  This evidence 
is, however, cumulative, relates to issues not before the 
Board or relates to the issue being remanded.  Thus the 
veteran is not prejudiced by the failure of the Board to 
remand the claims for increased ratings for AOJ consideration 
of this evidence as the Board has not materially considered 
this evidence in rendering its decision.  The veteran was 
notified in the rating decisions, Statements of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence, except for what 
he has submitted.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in May and 
September 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disabilities since he was last 
examined.  Thus the Board concludes there is sufficient 
evidence to rate the service-connected disabilities fairly.   

The Board finds that VA has satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  



II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Right Foot

The veteran's right foot disability of fractures of the 
second, third and fourth metatarsals with metatarsalgia has 
been rated analogous to disability under Diagnostic Code 5284 
for other foot injuries.  Under this diagnostic code, foot 
injuries warrant a 10 percent rating if moderate, a 20 
percent rating if moderately severe, and a 30 percent rating 
if severe.  Actual loss of use of the foot warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005).  The words "moderate," "moderately severe," and 
"severe" are not defined in Diagnostic Code 5284.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decision is 
"equitable and just."  38 C.F.R. § 4.6 (2005).  

The veteran's right foot disability is currently evaluated as 
30 percent disabling for a severe disability.  In order to 
establish a higher rating, the evidence must show that the 
veteran has actual loss of use of the foot due to the 
service-connected disability.  The Board finds that the 
preponderance of the evidence is against finding that the 
veteran has actual loss of use of his right foot due to the 
service-connected disability.  Although the veteran testified 
that he has no use of the right foot and was told this by his 
VA doctor, the veteran also testified that he can stand on 
the foot and walks with the assistance of a cane.  The 
medical evidence also does not show that the veteran has 
actual loss of use of his right foot although it does show 
his continued pain, tenderness on palpation, and limitation 
of motion of the toes.  Thus, the veteran does have use of 
the right foot, albeit with some functional loss due to pain.

Furthermore, the evidence shows that, in the last several 
years, it is the veteran's right ankle that has become his 
primary problem rather than the service-connected fractures 
of the second, third and fourth metatarsals of the right foot 
with metatarsalgia.  A December 2005 letter from the 
veteran's VA doctor states that findings have shown 
progressive limitation of his range of motion of the right 
ankle joint, and it is this limitation of his ankle that has 
resulted in his unsteady gait and chronic discomfort on 
ambulation.  To date, the veteran has not been service-
connected for a right ankle disability.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (2005).  Thus the Board 
cannot consider the veteran's right ankle disorder in 
evaluating his service-connected right foot disability.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  The Board 
finds that the veteran's current rating takes into 
consideration the functional loss of the right foot due to 
pain.  His service-connected disability has been rated as 
severe primarily due to the veteran's pain in the right foot 
rather than any osteopathic abnormality as a May 2004 x-ray 
report shows the fractures are well healed.  

The Board has also considered other possibly relevant 
diagnostic codes in rendering its decision, but finds that 
none provide for a rating higher than 30 percent.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1 (2005).  However, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence indicating that the disability at issue causes 
marked interference with employment, or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not have the authority to assign an extraschedular 
rating in the first instance, but may consider whether 
referral to the appropriate official is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required")).  

The evidence of record, however, does not suggest the 
existence of such an unusual disability picture so as to 
render application of the regular rating provisions 
impractical.  The evidence does not show that the veteran has 
an "exceptional or unusual" disability that is not 
contemplated by the rating schedule.  Furthermore it has not 
been contended nor otherwise indicated that the veteran's 
right foot fractures of the second, third and fourth 
metatarsals with metatarsalgia have resulted in any 
hospitalization or other extensive treatment regimen.  
Although the veteran does see the doctor regularly for 
treatment for various conditions, including his right foot 
disability, the medical evidence does not show that this 
treatment has caused or would cause marked interference with 
employment.  In addition, there is no contention or evidence 
of record showing that this service-connected disability 
interferes with any employment to a degree that would render 
the application of the regular schedular standards 
impractical.  The veteran's symptoms consist primarily of 
pain, and the rating schedule contemplates such impairment.  
In other words, he does not have any symptoms from his 
service-connected disability that is unusual or different 
from those contemplated by the schedular criteria.  Thus the 
Board finds that the preponderance of the evidence is against 
referral of the veteran's claim for extraschedular 
consideration.

The preponderance of the evidence being against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not applicable.  Thus the veteran's claim must be 
denied.

Lower Lip Scar

The veteran's service-connected scar on his lower lip due to 
the excision of skin cancer in service is currently rated as 
zero percent disabling under Diagnostic Code 7800.  
Diagnostic Code 7800 provides a 10 percent evaluation for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
The highest evaluation of 80 percent is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2005).  The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are:  (1) scar 5 or more inches (13 or more 
centimeters (cm.)) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  

There are no treatment records relating to the scar on the 
veteran's lower lip that is the service-connected residual 
from the excision of skin cancer in service.  VA examinations 
in September 2004 show the veteran has a well-healed one 
centimeter vertical scar which is hyperpigmented when 
compared to the rest of the skin but is non-disfiguring and 
not tender to palpation.  There is no adherence of underlying 
tissue, no limitation of oral motion, and no gross distortion 
or asymmetry of the face.  Rather the scar appears to be 
superficial.  Although the scar may be hyperpigmented, there 
is no evidence that it exceeds an area of 6 square inches (39 
sq. cm.).Thus the evidence fails to show that the veteran's 
scar meets even one of the characteristics of disfigurement, 
which is required to warrant a minimal compensable disability 
rating.  

The preponderance of the evidence being against the veteran's 
claim for a compensable rating for the service-connected scar 
on his lower lip, the benefit of the doubt doctrine is not 
applicable.  The veteran's claim must, therefore, be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected fracture of the second, third and 
fourth metatarsals with metatarsalgia of the right foot is 
denied.

Entitlement to a compensable disability rating for service-
connected lower lip residual scar from excision of skin 
cancer is denied.

REMAND

The issue of entitlement to service connection for 
degenerative arthritis for the first metatarsals of both 
feet, including as secondary to service-connected right foot 
disability, is remanded for additional development. 

In the veteran's claim filed in July 2004, he said that he 
wanted to amend his claim to include a left foot disorder and 
arthritis in both feet.  He claimed that these conditions 
were caused by his service-connected right foot disability.  

The veteran was provided a VA examination in May 2004.  The 
examination showed the veteran to have bilateral bunion 
deformity of the great toes with x-ray evidence of mild 
degenerative joint disease of the first metatarsophalangeal 
joints.  But because this examination was prior to the 
veteran's claim, no opinion as to the relationship between 
the veteran's bilateral bunion deformity with mild 
degenerative joint disease of the first metatarsophalangeal 
joints and the service-connected right foot disability was 
requested from this examiner.  Nor did the RO subsequently 
request such an opinion.

Thus the Board finds that a new VA examination is in order to 
obtain an opinion as to whether the veteran's bilateral 
bunion deformity with mild degenerative joint disease of the 
first metatarsophalangeal joints is proximately due to or the 
result of his service-connected right foot fractures of the 
second, third and fourth metatarsals with metatarsalgia.

The Board also notes that additional compliance with VA's 
notice requirements is needed pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with VCAA notice 
that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), 
concerning information regarding 
assignment of an effective date and a 
disability evaluation should service 
connection be granted.  

2.  Then the veteran should be scheduled 
for a VA orthopedic examination for his 
feet.  The claims file must be provided 
to the examiner for review in 
conjunction with the examination.

After reviewing the file and examining 
the veteran, the examiner should render 
an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
bilateral bunion deformity with mild 
degenerative joint disease of the first 
metatarsophalangeal joints is 
proximately due to or the result of his 
service-connected right foot fractures 
of the second, third and fourth 
metatarsals with metatarsalgia.

3.  Then, after ensuring that any 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the veteran claim should 
be readjudicated.  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued 
to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


